JUDGMENT
Aquilino, Jr., Judge:
The court in slip op. 95-56,19 CIT 438 (1995), having denied plaintiffs motion for judgment on the agency record compiled by the International Trade Administration, U.S. Department of Commerce (“ITA”) sub nom. Final Determination of Sales at Less Than Fair Value; Certain Cut-to-Length Carbon Steel Plate From Finland, 58 Fed.Reg. 37,122 (July 9, 1993), amended, 58 Fed.Reg. 44,165 (Aug. 19, 1993), and having granted a similar motion by seven U.S. steel companies to the extent of a remand to the agency to recalculate the margin of dumping based upon Finland’s “turn-over” tax; and the court having now received the results of the remand; and no party having contested or otherwise commented on those results; Now, therefore, in conformity with the aforesaid decision of the court and after due deliberation, it is
Ordered, adjudged and decreed that the ITA Remand Determination filed herein be, and it hereby is, affirmed.